ON MOTION FOR REHEARING.
HAWKINS, Judge.
Appellant calls attention to the following statement in our original opinion. “Richardson carried an automatic pistol, while appellant carried the witness’ rifle.” In so far as the statement appears as coming from the witness Ross it is inaccurate. We should have said that other state’s testimony showed that at the time of the killing Richardson used an automatic pistol and appellant used a rifle belonging to Ross.
Appellant insists that this court should express itself regarding the action of the court complained of in bill of exception number nine. Ross had testified that he owed Mc-Caffree $2.70 and had gotten some whisky from him. While McCaffree was on the witness stand he was asked if he had not sold whisky to Ross; he declined to answer. The bill recites that the court said: “I will protect the witness if he don’t want to answer. It is incriminating testimony against himself, and he don’t have to answer.” The court qualified the bill to show that he stopped the examination on the point and told the witness that he did not have to answer the question if it incriminated him. We see no error in the court’s action.
Appellant also insists that error is exhibited by bill of exception number eleven which shows that over objection Mrs. Montana testified that between sundown and dark on May 30th she saw Covington driving a new Chevrolet sedan south on Avenue “O” in the city of Lubbock; that Richardson was with him, and two other men whom she did not know. Appellant objected on the ground that the only purpose of the testimony could be to corroborate the witness Ross, and instead of that it showed to be contradictory of Ross’ testimony as to where he was at the time. There seems to be no merit in the bill. The objection appears to go to the weight rather than to the ad*122missibility of the evidence. Furthermore, we observe that substantially this same testimony from the witness Alva Vaughn went into the record without objection. Wagner v. State, 53 Texas Crim. Rep., 306, 109 S. W., 169; Machado v. State, 112 Texas Crim. Rep., 538, 17 S. W. (2d) 1060, in which are collated many authorities.
Appellant asks us to again review the record incident to his motion for change of venue, insisting that in our original opinion we reached a wrong conclusion regarding the matter. The record is voluminous on the point. The bill of exception which contains the oral testimony heard on the motion contains 100 pages of typewritten matter, in addition to which 27 exhibits containing various newspaper articles are brought forward. Manifestly, the opinion can not set out all these things; if so, it would occupy the greater part of a volume of our reports. The best we can do, and all that ought to be expected, is to use our utmost effort to fairly analyze such a record and state our conclusions. In our original opinion this was undertaken to be done. A further examination of the question leads us to say that we discover no error in the conclusion then reached. In some respects the present case, upon the question under consideration, is unlike any other to which our attention has been called. The newspaper articles upon which appellant particularly relies as calculated to engender prejudice against him were not published until after the special venire in this case had been drawn, and during the trial of appellant’s co-defendants whose cases were tried first. The learned trial judge used every effort to guard against any injury which might possibly result from anticipated newspaper accounts of these trials by admonishing the venire in this case when excused until a later date not to read accounts of such trials if the papers should contain them. Presumably, the veniremen were governed by the court’s instructions regarding the matter. The record contains no information which wbuld advise this court that they did not do so. The trial court was justly of the opinion that developments during the examination of the veniremen would throw light on the matter, and properly, we think, exercised his discretion in overruling the motion upon conflicting evidence. After the venire was examined the motion for change of venue was not renewed. If anything developed during examination of veniremen which would indicate that the trial court had abused his discretion we find nothing in the record apprising us thereof. That the court may look to such examination as throwing light upon the question of whether the venue should have been changed is apparent from *123Grace v. State, 90 Texas Crim. Rep., 329, 234 S. W., 541. From the present record, even more than in the case mentioned, a showing of the difficulty, or otherwise, in obtaining the jury would have greatly aided this court in reviewing the action of the trial court where the question turns upon the proper exercise of his discretion.
Entertaining the view that our original opinion properly disposed of the case, the motion for rehearing will be overruled.

Overruled.